I disagree with the conclusion of the court that the conduct of the plaintiff, which it is admitted was "improper conduct," should not be held to have been "serious misconduct," because the Commissioner has not expressly found that the plaintiff fully knew and appreciated that her misconduct would expose her to serious injury. It is true that the Commissioner has not stated that fact in explicit language, but it seems to me that he has set forth facts from which such a deduction must logically and lawfully be drawn. He relates that on an afternoon the plaintiff was set to work on a machine in the operation of which a piece of brass is placed on a die under a press by means of a pair of forceps or tongs, and when the press is tripped by a foot-lever it drops on the brass and by its weight crushes it into a desired shape. He states that "the proper method of doing this work was clearly indicated to her by a physical demonstration," and to enable her to follow that method she was provided with a pair of forceps or tongs. She operated the machine that afternoon and the next morning, and then her foreman, seeing her working without her forceps, told her in her own language not to use her fingers to place the brass under the press. It is further found that she thoroughly understood these instructions, and immediately resumed the use of her forceps in her work. It would appear, therefore, that by means of the "physical demonstration" of the operation of the machine, and through the directions given to her, she had learned that the purpose of putting a piece of brass upon the die and dropping the press upon it was to crush the metal, and that during the practical working of the machine by herself *Page 602 
and by others she had watched its falling weight effect that purpose repeatedly, and well understood the results of the operation. She was, the Commissioner informs us, a woman "of fair intelligence." It is a familiar and often applied principle of law that a person shall be held to know all he would know if he made proper use of his senses. For that reason it seems to me a necessary deduction from these facts that she knew and appreciated the danger of putting her fingers over the piece of brass under the press which was ready to drop upon it, that she understood that the press, when it fell, would crush her flesh as it did the hard brass, and that that was the reason why she had been distinctly, and more than once, directed to use the forceps or tongs; and that therefore she knew and appreciated that, if she did her work in the manner prohibited, she would expose herself to serious injury. Hence the admitted "wilful" misconduct should, I think, be held to be also "serious" misconduct, within the meaning that has been given to these words in our decisions, and in this respect the judgment of the Commissioner to have been erroneous. Because these logical, lawful and apparently necessary deductions and conclusions have not been drawn and allowed to have the influence they merit, I am compelled to dissent from the opinion of the court. *Page 603